                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    KAREN MEYERS, et al.,                      :      Case No. 1:17-cv-521
                                               :
           Plaintiffs,                         :      Judge Timothy S. Black
                                               :
    vs.                                        :
                                               :
    CINCINNATI BOARD OF                        :
    EDUCATION, et al.,                         :
                                               :
           Defendants.                         :

ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO APPEAL AND
          MOTION FOR STAY PENDING APPEAL (Doc. 29)

          This civil action is before the Court upon Defendants Cincinnati Board of

Education, Mary Ronan, Ruthenia Jackson, and Jeffery McKenzie’s (collectively,

“Defendants”) motion for leave to appeal and motion for stay pending appeal (Doc. 29),

and the parties’ responsive memoranda (Docs. 35, 37). 1

                                   I.     BACKGROUND

          On September 24, 2018, this Court granted in part and denied in part Defendants’

motion to dismiss. (Doc. 26). The facts of the case, which are set out in the amended

complaint (Doc. 27) and were accepted as true for purposes of the Court’s ruling on the

motion to dismiss, see Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012), are set

forth in detail in this Court’s Order. (Doc. 26 at 1–4).



1
  Defendant Margaret McLaughlin, also named as a Defendant in the amended complaint, is not
included among the Defendants who seeking relief.

                                               1
         In the Order, the Court dismissed several of Plaintiffs’ claims and grounds for

relief in the Amended Complaint. 2 The Court found that the following claims against the

Carson Defendants 3 should proceed: substantive due process (state-created danger)

(Count 1), substantive due process (shocks the conscience) (Count 3), equal protection

(Count 4), wrongful death (Count 6), intentional infliction of severe emotional distress

(Count 8), negligent infliction of emotional distress (Count 9), loss of consortium (Count

10). The Court also allowed Plaintiff’s claims against Defendants for spoliation (Count

11) to proceed.

         Finally, the Court allowed Plaintiff’s municipal liability claim against the Board

Defendants 4 (Count V) to proceed on the three grounds (custom, inadequate

training/supervision, and ratification). Defendants note that they plan to appeal, as of

right, the Court’s rejection of the Board Defendants’ claim for statutory immunity. 5

Defendants state that they intend to ask the Sixth Circuit to take pendent jurisdiction over

the remaining grounds on which the Court denied the motion to dismiss. (Doc. 29 at 3).

Defendants now move the Court to certify all of the grounds on which it denied the


2
  The motion to dismiss did not seek to dismiss Plaintiff’s claim against Defendant McLaughlin
for negligent nursing (Count 7).
3
    “Carson Defendants” refers collectively to Defendants Jackson, McKenzie, and McLaughlin.
4
  “Board Defendants” refers collectively to Defendants Cincinnati Board of Education and
Superintendent Ronan.
5
 Defendants seem to imply that the Court rejected immunity claims raised by all of the
Defendants (Doc. 29 at 3–5), but the motion to dismiss only sought statutory immunity for the
Board Defendants. Defendants Ruthenia Jackson and Jeffery McKenzie did not raise the issue of
qualified immunity.

                                                2
motion to dismiss for immediate appeal pursuant to 28 U.S.C. § 1292(b). Defendants

also move the Court to stay proceedings during the appeal pursuant to Fed. R. Civ. P. 62.

                            II.    STANDARD OF REVIEW

       The district court may certify an order for interlocutory appeal if the court is of the

opinion that three conditions exist: “(1) the order involves a controlling question of law to

which there is (2) substantial ground for difference of opinion and ... (3) an immediate

appeal may materially advance the termination of the litigation.” 28 U.S.C. § 1292(b).

“[I]nterlocutory appeals are limited to questions that present ‘neat abstract issues of

law.’” Hills v. Kentucky, 457 F.3d 583, 588 (6th Cir. 2006) (quoting Turner v. Scott, 119

F.3d 425, 428 (6th Cir. 1997)).

                                    III.    ANALYSIS

       The parties do not dispute that there are three questions of law that are controlling:

(1) what constitutes an affirmative act to establish a state-created danger claim; (2) what

constitutes conscience-shocking behavior to establish a “shocks the conscience” claim;

and (3) whether an individual can be a member of both the favored and disfavored classes

of an equal protection claim. However, the parties disagree on whether there is

“substantial ground for difference of opinion” on these questions and whether an

interlocutory appeal would “materially advance the termination of the litigation.”

       A. Substantial Ground for Difference of Opinion

       A “substantial ground for difference of opinion” is present in at least three

circumstances: “(1) the case is difficult and of first impression; (2) a difference of opinion


                                              3
exists within the controlling circuit; or (3) the circuits are split on the issue.” United

States ex rel. Elliot v. Brickman Group Ltd., LLC, 845 F.Supp.2d 858, 866 (S.D. Ohio

2012) (quoting In re Regions Morgan Keegan ERISA Litig., 741 F.Supp.2d 844, 849

(W.D. Tenn. 2010)).

        The Court stands by its ruling and reasoning in its Order on Defendants’ motion

to dismiss that (1) the allegations that Carson Defendants lied to Gabriel Taye’s mother

about the nature of Taye being knocked unconscious at school constitutes an affirmative

act; (2) the Carson Defendants’ actions were conscience-shocking under the factors

established by the Sixth Circuit in Range v. Douglass, 763 F.3d 573, 590 (6th Cir. 2014);

and (3) that Plaintiffs adequately plead an equal protection claim by alleging that Carson

students were treated differently when their injuries were the result of bullying rather

than other causes. However, the Court finds that these issues are either novel or that

there is substantial ground for difference of opinion for each of the three questions of law.

       Regarding the controlling question related to affirmative acts, the Third Circuit has

found that false assurances do not constitute affirmative acts. See Bright v.

Westmoreland County, 443 F.3d 276 (3d Cir. 2006) (finding that a police officer’s

assurance that someone would be arrested, an action not taken, could not constitute an

affirmative action); Ye v. United States, 484 F.3d 634, 640 (3d Cir. 2007) (finding that a

doctor’s false assurances of safety was not an affirmative act). Yet in Ye, the Third

Circuit noted that precedent did not “totally foreclose the possibility that words could

constitute an affirmative act.” Ye, 484 F.3d at 642. While here Plaintiffs allege that the


                                               4
Carson Defendants affirmatively misrepresented the cause of Taye’s injuries, not merely

made false assurances of his safety, the Sixth Circuit has not ruled on whether affirmative

misrepresentations and concealment constitute affirmative acts.

       Second, the Sixth Circuit has not examined a shocks-the-conscience claim in a

school bullying scenario. In Range, the Sixth Circuit noted that there is difficulty in

“determining where conscience-shocking behavior resides on the continuum of actions.”

Range, 763 F.3d at 590. The Court acknowledges that there may be reasonable grounds

for arguing that the Carson Defendants’ behavior does not violate “the decencies of

civilized conduct.” Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 (1998).

       Third, the issue of whether an individual can be a member of both the favored and

disfavored classes of an equal protection claim at the same time is novel within the Sixth

Circuit. As the Sixth Circuit has noted, it is appropriate to certify a case for immediate

appeal where there is a threshold legal issue. Bailey v. Johnson, 48 F.3d 965, 966 (6th

Cir. 1995) (“The district court denied defendants’ motion, but, recognizing the

importance of this threshold issues, it certified the case for immediate appeal under 28

U.S.C. § 1292(b).”)

       Therefore, the Court finds that the first two conditions for certification of an

interlocutory appeal are present.

       B. Immediate Appeal May Materially Advance the Termination of Litigation

       The Court also finds that certifying this action for interlocutory appeal would

advance the ultimate termination of the litigation. The Sixth Circuit has found that where


                                              5
an interlocutory appeal may remove a defendant or remove claims against other

defendants, it “may materially advance” the litigation. See Reese v. BP Exploration

(Alaska) Inc., 643 F.3d 681, 688 (6th Cir. 2011). Here, an interlocutory appeal may find

that the Board Defendants have statutory immunity or that Plaintiffs have failed to state

claims for constitutional violations by Defendants Jackson and McKenzie. Accordingly,

the Court finds that interlocutory appeal may materially advance the litigation and thus

all three conditions justifying certification for interlocutory appeal exist.

       The Sixth Circuit has held that, where immunity is on appeal, the trial court should

stay discovery. English v. Dyke, 23 F.3d 1086, 1089 (6th Cir. 1994). For that reason

alone, the Court finds that Defendants’ motion to stay should be granted.

       Courts generally must consider four factors in considering whether to grant a stay

pending appeal: “(1) the likelihood that the party seeking the stay will prevail on the

merits of the appeal; (2) the likelihood that the moving party will be irreparably harmed

absent a stay; (3) the prospect that others will be harmed if the court grants the stay; and

(4) the public interest in granting the stay.” Michigan State A. Philip Randolph Inst. v.

Johnson, 833 F.3d 656, 661 (6th Cir. 2016). First, while Defendants’ likelihood of

success on appeal is speculative, the Court realizes that there are substantial grounds for

difference of opinions on the issues raised by Defendants on appeal. The second factor

weighs in favor of a stay because the Board Defendants, who have raised the issue of

statutory immunity under Ohio Revised Code § 2744.03, would be irreparably harmed by

being forced to litigate and conduct discovery while their immunity is on appeal. The


                                               6
third factor weighs slightly in favor of Plaintiffs as a stay will delay litigation. The fourth

factor ultimately does not weigh in favor of either party. Defendants argues that a stay

serves the public interest because vindicating a party’s statutory immunity is in the public

interest, while Plaintiffs note that protection of constitutional rights is always in the

public interest. The Court finds that, on balance, these factors weigh in favor of granting

a stay pending appeal.

        Accordingly, the Court believes that a stay pending appeal is warranted as justice

and judicial economy will be best served if this case proceeds as one case.

                                   IV.    CONCLUSION

        For the foregoing reasons, Defendants’ motion for leave to appeal and for stay

pending appeal (Doc. 29) is GRANTED. The Court hereby STAYS the current action

until the Sixth Circuit has ruled on Defendants’ appeal.

        IT IS SO ORDERED.

Date:           2/5/19
                                                               Timothy S. Black
                                                               United States District Judge




                                               7
